DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 4-5 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention. 
Claim 4 recites the limitation "factors that possibly influence an attitude of the flying object" in line 4.  The terms “factors” and “possibly” are vague and indefinite.  It is not clear what is meant by “factors” and “possibly influence.”  The initially filed specification does not provide clarity as to what is meant by “factors that possibly influence an attitude of the flying object.”  How would a disclosure in a prior art reference be interpreted to teach or not teach the “factors” and “possibly” requirements of the instant claim?  What establishes “possibly?”  How should “possibly” be interpreted?  Does the claim allow for the interpretation when ‘factors’ are “not” influencing an attitude of the flying object?  If so, then how would this claim be interpreted?
For examination purposes this claim will be interpreted as a sensor that senses anything other than wind speed and direction.
Additionally, dependent claim 5 necessarily inherits the deficiencies of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Gentry, U.S. Patent Application Publication 2016/0272308 Al (hereinafter called Gentry).
Regarding claim 1, Gentry teaches a flying object takeoff control system, comprising:
a flying object (See e.g., FIGS. 1, 3-5, & 7-9) including a plurality of rotors (See e.g., FIG. 1 elements 102-1 through 102-4);
a port used for the flying object to take off (See e.g., FIGS. 3-5 & 7-9 elements 302, 402, 502, 702, 802, 902);
a wind speed and wind direction acquisition unit configured to acquire wind speed and wind direction around the port (See e.g., FIG. 13 element 1318; ¶s [0074] & [0103]);
a target attitude calculation unit configured to calculate a target attitude of the flying object on the port (See e.g., FIG. 13 element 1307; ¶s [0020], [0074], & [0101]), based on a result of acquisition by the wind speed and wind direction acquisition unit; and
a rotor control unit configured to control each of the rotors independently (See e.g., FIG. 13 element 1304 as disclosed in ¶ [0101]), and control each of the rotors so as to make the flying object on the port take the target attitude.
Regarding claim 2, Gentry teaches comprising:
a plurality of lock mechanisms configured to lock the flying object to the port (See e.g., FIG. 2 element 259; ¶ [0056]); and
a lock control unit (See e.g., FIG. 13 element 1328) configured to control locking and unlocking of each of the lock mechanisms independently, and configured to cause some of the lock mechanisms to lock while causing some of the remaining lock mechanisms to unlock so as to allow the flying object on the port to take the target attitude, in accordance with the result of acquisition by the wind speed and wind direction acquisition unit.
Regarding claim 4, Gentry teaches comprising a related information acquisition unit (See e.g., FIG. 13 element 1318; ¶ [0103], pressure sensors, which teaches a related information acquisition unit) configured to acquire information that is other than the information on the wind speed and the wind direction around the port and that is related to factors that possibly influence an attitude of the flying object when the flying object is made to take the target attitude on the port, wherein
the rotor control unit adjusts control on each of the rotors in accordance with the information acquired by the related information acquisition unit (See e.g., FIG. 13 element 1304 as disclosed in ¶s [0101] & [0103]), when each of the rotors is controlled so as to make the flying object on the port take the target attitude.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim(s) 3 and 7 is/are rejected under 35 USC § 103 as being unpatentable over Gentry and further in view of UENO et al., U.S. Patent Application Publication 2015/0276353 A1 (hereinafter called UENO).
Regarding claim 3, Gentry teaches wherein:
the flying object includes an attitude detection unit that detects an attitude of the flying object (See e.g., ¶ [0101], where the IMU of the navigation system teaches an attitude detection unit that detects an attitude of the flying object); and 
But Gentry does not teach the lock control unit controls so as to unlock all the lock mechanisms, when the attitude of the flying object detected by the attitude detection unit coincides with the target attitude.
However, UENO teaches the lock control unit controls so as to unlock all the lock mechanisms, when the attitude of the flying object detected by the attitude detection unit coincides with the target attitude (See e.g., FIG. 3 element 158; ¶s [0050], [0063], [0067]-[0069], [0073]).
Thus, it would have been obvious to the skilled artisan in the art having the prior art of Gentry and UENO before him, before the effective filing date of the claimed invention, to modify the system of Gentry to include the lock control unit controls so as to unlock all the lock mechanisms, when the attitude of the flying object detected by the attitude detection unit coincides with the target attitude, as taught by UENO.  The skilled artisan in the art would have been motivated to do so, with a reasonable expectation of success, to unlock the unmanned aerial vehicle from the vehicle, as suggested in UENO (See e.g., ¶ [0050]).
Regarding claim 7, Gentry teaches the port as set forth in the rejection of claim 1 hereinabove, but Gentry does not teach the port is provided in a vehicle.
However, UENO teaches the port is provided in a vehicle (See e.g., FIG. 2).
Thus, it would have been obvious to the skilled artisan in the art having the prior art of Gentry and UENO before him, before the effective filing date of the claimed invention, to modify the system of Gentry to include the port is provided in a vehicle, as taught by UENO.  The skilled artisan in the art would have been motivated to do so, with a reasonable expectation of success, to provide an unmanned aerial vehicle that is easily attached to an armored vehicle to be carried to into battle, so that it can be easily detached and controlled remotely to carry out reconnaissance or observation of targets, as suggested in UENO (See e.g., ¶ [0033]).
Claim(s) 5 is/are rejected under 35 USC § 103 as being unpatentable over Gentry and further in view of SHIMIZU et al., U.S. Patent Application Publication 2020/0278699 A1 (hereinafter called SHIMIZU).
Regarding claim 5, Gentry teaches comprising:
a safety information acquisition unit (See e.g., FIG. 13 element 1318; ¶ [0103], where the time of flight sensors teaches a safety information acquisition unit) configured to acquire information related to safety of takeoff of the flying object … and the rotor control unit (See e.g., FIG. 13 element 1304 as disclosed in ¶ [0101]).
But, Gentry does not teach a time determination unit configured to determine takeoff time of the flying object based on the information acquired by the safety information acquisition unit, wherein the rotor control unit controls each of the rotors so as to make the flying object take the target attitude at the takeoff time, and when performing the control, the rotor control unit adjusts the control on each of the rotors in accordance with the information acquired by the related information acquisition unit.
However, SHIMIZU teaches a time determination unit (See e.g., FIG. 1 elements 6, 7, 8 combined) configured to determine takeoff time of the flying object based on the information acquired by the safety information acquisition unit,
wherein the rotor control unit (See e.g., FIG. 1 element 6; ¶s [0039], [0042] & [0056]) controls each of the rotors so as to make the flying object take the target attitude at the takeoff time (See e.g., FIG. 1; ¶s [0041]-[0042], & [0056]), and when performing the control, the rotor control unit adjusts the control on each of the rotors in accordance with the information acquired by the related information acquisition unit (See e.g., FIG. 1; ¶s [0041]-[0042], & [0056]).
Thus, it would have been obvious to the skilled artisan in the art having the prior art of Gentry and SHIMIZU before him, before the effective filing date of the claimed invention, to modify the system of Gentry to include a time determination unit configured to determine takeoff time of the flying object based on the information acquired by the safety information acquisition unit, wherein the rotor control unit controls each of the rotors so as to make the flying object take the target attitude at the takeoff time, and when performing the control, the rotor control unit adjusts the control on each of the rotors in accordance with the information acquired by the related information acquisition unit, as taught by SHIMIZU.  The skilled artisan in the art would have been motivated to do so, with a reasonable expectation of success, to improve the safety and stability at the time of takeoff of a rotorcraft having rotors, as suggested in SHIMIZU (See e.g., ¶s [0005] & [0076]).


Claim(s) 6 is/are rejected under 35 USC § 103 as being unpatentable over Gentry and further in view of Stabler et al., U.S. Patent Application Publication 2016/0257424 A1 (hereinafter called Stabler).
Regarding claim 6, Gentry teaches wherein:
the wind speed and wind direction acquisition unit (See e.g., FIG. 13 element 1318; ¶s [0074] & [0103]) …; and
the target attitude calculation unit (See e.g., FIG. 13 element 1307; ¶s [0020], [0074], & [0101]) and the rotor control unit (See e.g., FIG. 13 element 1304 as disclosed in ¶ [0101]) are provided in the flying object, the flying object takeoff control system comprising:
a transmission unit (See e.g., FIG. 13 element 1316; ¶s [0043] & [0102]) …; and
a reception unit provided by the flying object (See e.g., FIG. 13; element 1316; ¶s [0043] & [0102]) …
But Gentry does not teach the wind speed and wind direction acquisition unit is provided in the port; and … a transmission unit configured to transmit information acquired by the wind speed and wind direction acquisition unit to the flying object; and a reception unit provided in the flying object and configured to receive the information transmitted from the transmission unit.
However, Stabler teaches the wind speed and wind direction acquisition unit is provided in the port (See e.g., FIGS. 9A & 9B; ¶s [0066]-[0067]); and …
a transmission unit configured to transmit information acquired by the wind speed and wind direction acquisition unit to the flying object (See e.g., FIGS. 9A & 9B; ¶s [0066]-[0067]); and
a reception unit provided in the flying object and configured to receive the information transmitted from the transmission unit (See e.g., FIGS. 9A & 9B; ¶s [0066]-[0067]).
Thus, it would have been obvious to the skilled artisan in the art having the prior art of Gentry and Stabler before him, before the effective filing date of the claimed invention, to modify the system of Gentry to include a transmission unit configured to transmit information acquired by the wind speed and wind direction acquisition unit to the flying object; and a reception unit provided in the flying object and configured to receive the information transmitted from the transmission unit, as taught by Stabler.  The skilled artisan in the art would have been motivated to do so, with a reasonable expectation of success, to advantageously permit an unmanned aerial vehicle to land on a landing pad without substantial or any human control or intervention, to approach the landing structure and land with sufficient accuracy, and to achieve accurate alignment of the UAV on the landing structure, as suggested in Stabler (See e.g., ¶ [0007]).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
04 October 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644